                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RAMON CLARK, #K03716,                             )
                                                   )
                  Plaintiff,                       )
                                                   )
 vs.                                               )       Case No. 19−cv–00932−SMY
                                                   )
 TAMMY SMITH,                                      )
 MICHELLE NEESE,                                   )
 ROBERT LOVELL, and                                )
 AMY BURLE,                                        )
                                                   )
                  Defendants.                      )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

        Plaintiff Ramon Clark, an inmate of the Illinois Department of Corrections (“IDOC”) currently

incarcerated at Robinson Correctional Center (“Robinson”), brings this civil rights action pursuant to

42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff claims he was fired

from his job as library law clerk in retaliation for filing a complaint. He requests monetary damages

and injunctive relief .

        Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C. §

1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations of the pro se complaint are to be liberally construed. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                       1
                                        Preliminary Dismissal

        Plaintiff has filed a motion requesting the Court to dismiss Defendant Rachel Dodd from this

action. (Doc. 5). While amending the complaint under Federal Rule of Civil Procedure 15 is generally

the proper vehicle for “adding or dropping parties and claims,” dismissing this defendant rather than

ordering amendment of the Complaint is in the interest of judicial economy in this particular case. See

Taylor v. Brown, 787 F.3d 851, 858 (7th Cir. 2015). Accordingly, Plaintiff’s Motion is GRANTED

and Defendant Dodd is DISMISSED without prejudice.

                                            The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1): On December 1, 2018,

Plaintiff was assigned to Robinson’s law library as its law clerk. (Id. at p. 4). During his time in the

library, Plaintiff was the only law clerk assigned to assist other inmates with legal documents and was

the only inmate allowed access to the typewriter to assist others who could not write their legal

documents by hand due to physical impairments or literacy problems. (Id. at p. 7). The librarian at

Robinson expressed concerns about the amount of legal documents Plaintiff was typing for the inmates

and stated she only had a few typewriter ribbons and had to save them for petitions for executive

clemency.    At Plaintiff’s suggestion, the librarian put in a request to the educational facility

administrator, Tammy Smith, asking that inmates who choose to type their documents be required to

purchase their own typewriter ribbon. (Id. at pp. 7-8). In response to the request, Smith arbitrarily

instructed the librarian to remove all typewriters. (Id. at p. 8). Plaintiff approached Smith about being

able to use a typewriter to assist inmates with physical impairments, literacy problems, and who are

non-English speaking. She denied his request and stated that the inmates “can figure it out on their

own and handwrite it on their own.” (Id. at p. 9). In the following weeks, Plaintiff was overwhelmed

with dozens of requests for legal assistance and had to turn away several inmates each day because he

could not write all the requested legal documents by hand. (Id.).

        Plaintiff wrote a complaint to Connie Casey, the head of the law library departments at IDOC,

                                                       2
regarding his inability to meet his responsibilities as law clerk. (Id. at p. 10). Casey forwarded a memo

to Smith regarding the complaint. On June 4, 2019, Smith fired Plaintiff in retaliation for writing the

complaint. (Id. at p. 11). Plaintiff filed a grievance regarding the retaliatory conduct, but his grievance

was denied. (Id. at pp. 11-12).

        Based on the allegations in the Complaint, the Court designates the following Counts:

        Count 1:          First Amendment claim against Smith, Neese, Lovell, and Burle for firing
                          Plaintiff from his position as law clerk in retaliation for filing a complaint.

        Count 2:          Fourteenth Amendment claim against Neese, Lovell, and Burle for
                          mishandling and denying Plaintiff’s grievances.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court. Any claim that is mentioned in the Complaint but not

addressed in this Order is considered dismissed without prejudice as inadequately pled under

Twombly. 1

                                                   Discussion

                                                     Count 1

        Prison officials may not retaliate against inmates for filing grievances or otherwise

complaining about their conditions of confinement. See, e.g., Gomez v. Randle, 680 F.3d 859, 866

(7th Cir.2012); Walker v. Thompson, 288 F.3d 1005 (7th Cir. 2002). Count 1 will therefore proceed

against Smith, who Plaintiff claims fired him from his job as a law clerk in retaliation for mailing a

complaint.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
This includes Plaintiff’s claims of “future harm” to inmates. He asserts that because of the lack of law
clerks and typewriters at Robinson inmates are and will be hindered from the ability to prepare legal
documents. (Doc. 1, p. 17). Plaintiff, however, is only entitled to assert his own rights. Massey v. Helman,
196 F.3d 727, 739-40 (7th Cir. 1999). Thus, the Court will only consider the alleged harms to Plaintiff, not
to the inmate population. As such, these claims are dismissed.

                                                             3
       Correspondence from an inmate to “a prison administrator may ... establish a basis for personal

liability under § 1983 where that correspondence provides sufficient knowledge of a constitutional

deprivation.” Perez v. Fenoglio, 792 F.3d 768, 781-82 (7th Cir. 2015). As Plaintiff alleges that Neese,

Lovell, and Burle concurred in the denial of the grievance and also disregarded the unconstitutional

conduct after personal “face-to-face” conversations about the retaliation (Doc. 1, pp. 12, 16), Count 1

will also proceed against Neese, Lovell, and Burle.

                                               Count 2

       Plaintiff claims that his grievance was not processed in accordance with grievance procedures,

the allegations of retaliation contained in the grievance were not addressed, and the responses he

received were unrelated to his issues. (Doc. 1, p. 16). However, inmates do not have a constitutional

right to an effective grievance procedure. Antonelli v. Sheahan, 81 F.3d 1422, 1430. As such, the fact

that prison officials denied, mishandled, or refused to consider grievances or claims raised by

grievances “by persons who otherwise did not cause or participate in the underlying conduct states no

claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Additionally, the failure of prison

officials to follow their own procedures does not, standing alone, violate the Constitution. Maust v.

Headley, 959 F.2d 644, 648 (7th Cir. 1992). Count 2 will therefore be dismissed with prejudice.

                                      Official Capacity Claims

       Plaintiff brings his claims against Defendants in their official and individual capacities. (Doc.

1, p. 4). To the extent Plaintiff is seeking injunctive relief, Defendant Neese, Robinson’s Acting

Warden, is an appropriate official capacity defendant. See Delaney v. DeTella, 256 F.3d 679, 687 (7th

Cir. 2001). Allowing Plaintiff to proceed with an official capacity claim against the remaining

Defendants Smith, Lovell, and Burle would be redundant. Therefore, the official capacity claims

against these defendants will be dismissed with prejudice. See Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989) (state officials named in their official capacities may not be sued for monetary

damages).

                                                      4
                                              Disposition

        IT IS HEREBY ORDERED that COUNT 1 shall proceed against SMITH, NEESE,

LOVELL, and BURLE. COUNT 2 is DISMISSED with prejudice. Claims against SMITH,

LOVELL, and BURLE in their official capacities are DISMISSED with prejudice.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Voluntary Dismissal (Doc. 5) is

GRANTED. The Clerk of Court is DIRECTED to terminate Defendant RACHEL DODD in the

Case Management/Electronic Case Filing (“CM/ECF”) system.

        IT IS FURTHER ORDERED the Clerk of Court shall prepare for SMITH, NEESE,

LOVELL, and BURLE: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these

forms, a copy of the Complaint, and this Memorandum and Order to each Defendant’s place of

employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of

Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that Defendant

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        If a Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the Complaint

and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

        This entire matter shall be REFERRED to a United States Magistrate Judge for disposition,

                                                       5
pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

        IT IS ALSO ORDERED that if judgment is rendered against Plaintiff, and the judgment

includes the payment of costs under § 1915, Plaintiff will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C. §

1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the transmission

of court documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV.

P. 41(b).

        IT IS SO ORDERED.

        DATED: 11/18/2019

                                                                s/ Staci M. Yandle
                                                         STACI M. YANDLE
                                                         United States District Judge




                                           Notice to Plaintiff
        The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants will
enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days from
the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will take 90
days or more. When all the defendants have filed Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to wait
until counsel has appeared for the defendants before filing any motions, to give the defendants notice
and an opportunity to respond to those motions. Motions filed before defendants’ counsel has filed an
appearance will generally be denied as premature. Plaintiff need not submit any evidence to the
Court at this time, unless specifically directed to do so.




                                                        6
